DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Action is in response to Applicant’s Response filed November 10, 2022. Claims 1-28 are still pending in the present application. This Action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11-19, 22-24, and 26-28  are rejected under 35 U.S.C. 103 as being unpatentable over Mueck et al. (US 2019/0394695, hereinafter Mueck) in view of Turek et al. (US 2020/0130711, hereinafter Turek).
Regarding claim 1,  Mueck teaches a method for centralized device tracking, the method comprising: 
obtaining, at a first user equipment (UE) from multiple sources, first multi-source position information corresponding to a second UE (management processors 520 may use radio measurements (from communication chip 516) to estimate the distance between UAV 500 and other devices - [0063]); 
determining, based on the first multi-source position information, second multi-source position information corresponding to the second UE (management processors 520 may use radio measurements (from communication chip 516) to estimate the distance between UAV 500 and other devices or may receive position reports from other devices that indicate their positions - [0063]); 
identifying a third UE, separate from the first UE, to which the second multi-source position information is relevant (management processors 520 may receive a signaling message from another requesting UAV that requests UAV 500 to change its management role. In some cases, the requesting UAV may request for UAV 500 to take over the requesting UAV's role in the management infrastructure – [0067]. In other examples, UAV 500 may act as the requesting UAV. For instance, UAV 500's management processors 520 may decide that another UAV should change its management role, such as for any of the reasons described above – [0071]. UAV 500 may play the role of the requesting UAV. For instance, UAV 500's management processors 520 may identify a triggering condition for requesting nearby UAVs to join the management infrastructure – [0077]. “Nearby” UAVs teaches “multi-source position information is relevant”); and 
{sending migration information to the third UE the migration information comprising an identifier of the second UE and comprising the first multi-source position information, or the second multi-source position information, or a combination thereof}.
Mueck fails to teach sending migration information to the third UE the migration information comprising an identifier of the second UE and comprising the first multi-source position information, or the second multi-source position information, or a combination thereof.
However, Turek teaches sending migration information to the third UE the migration information comprising an identifier of the second UE and comprising the first multi-source position information, or the second multi-source position information, or a combination thereof (The transceiver 260 is configured to enable the tracking subsystem 216 to provide the list of known vehicles and corresponding safety driving model compliance status, to another AV system of another vehicle 120. The sharing may be executed using Vehicle-to-Vehicle (V2V) communications. In this way, the AV 110 can leverage information about high safety risk vehicles – [0069]. This list may include information such as the other vehicle's position and identification number – [0025]).
It would have been obvious before the effective filing date to a person with ordinary skill in the art to incorporate features taught by Turek in Mueck to reduce risk of accident in an system with autonomous vehicle.
Regarding claim 2,  Mueck in view of Turek teaches claim 1 and further teaches further comprising making a relevance cessation determination that the first UE is ceasing, has ceased, or is expected to cease meeting one or more relevance criteria associated with the second UE, wherein the migration information is sent to the third UE in response to the relevance cessation determination (In another example, the requesting UAV may transmit the signaling message because it has determined that it has moved too far from the other management infrastructure nodes or target devices… For example, the requesting UAV may determine that it cannot serve all of the terminal devices around it (e.g., that demand is too high) – [0064]). 
Regarding claim 3,  Mueck in view of Turek teaches claim 2 and further teaches wherein the one or more relevance criteria comprise a geographic area presently containing the second UE or expected to contain the second UE in the future (In another example, the requesting UAV may transmit the signaling message because it has determined that it has moved too far from the other management infrastructure nodes or target devices… For example, the requesting UAV may determine that it cannot serve all of the terminal devices around it (e.g., that demand is too high) – [0064]).
Regarding claim 4,  Mueck in view of Turek teaches claim 3 and further teaches wherein the geographic area has a perimeter defined relative to the second UE ([0085], [0086]).
Regarding claim 5,  Mueck in view of Turek teaches claim 2 and further teaches wherein the one or more relevance criteria comprise a range from the first UE to the second UE (In another example, the requesting UAV may transmit the signaling message because it has determined that it has moved too far from the other management infrastructure nodes or target devices…  – [0064]). 
Regarding claim 6,  Mueck in view of Turek teaches claim 2 and further teaches wherein the third UE is identified based on a first relative location of the second UE and the third UE, or a second relative location of the first UE and the third UE, or a combination thereof (management processors 520 may use radio measurements (from communication chip 516) to estimate the distance between UAV 500 and other devices - [0063]. The requesting UAV may transmit a signaling message that requests nearby UAVs to join the management infrastructure – [0074]).
Regarding claim 7,  Mueck in view of Turek teaches claim 2 and further teaches wherein the third UE is identified based on an expected relative location of the first UE and the third UE (management processors 520 may use radio measurements (from communication chip 516) to estimate the distance between UAV 500 and other devices - [0063]. The requesting UAV may transmit a signaling message that requests nearby UAVs to join the management infrastructure – [0074]).
Regarding claim 8,  Mueck in view of Turek teaches claim 1 and further teaches comprising sending, from the first UE, a request for interest in receiving the migration information (the requesting UAV may request for UAV 500 to take over the requesting UAV's role in the management infrastructure – [0067]. In other examples, UAV 500 may act as the requesting UAV. For instance, UAV 500's management processors 520 may decide that another UAV should change its management role, such as for any of the reasons described above – [0071]. UAV 500 may play the role of the requesting UAV. For instance, UAV 500's management processors 520 may identify a triggering condition for requesting nearby UAVs to join the management infrastructure – [0077]) wherein the third UE is identified based on a response from the third UE to the request (management processors 520 may generate and transmit a signaling message response that replies to the requesting UAV's signaling message. Management processors 520 may then exchange further signaling with the requesting UAV and, based on that further signaling, may select the management role for UAV 500 to assume. In one example, the requesting UAV may specify a management role that UAV 500 should assume – [0075]).
Regarding claim 9,  Mueck in view of Turek teaches claim 1 and further teaches wherein determining the second multi-source position information comprises combining different portions of the first multi-source position information (management processors 520 may use radio measurements (from communication chip 516) to estimate the distance between UAV 500 and other devices or may receive position reports from other devices that indicate their positions - [0063]) using a virtual machine (each management role (e.g., NM, DM, EM, or NE) may have a predefined set of features unique to it. The specific features may depend on how the network provider decides to implement its management infrastructure – [0055]. Management processors 520 may retrieve the program code that defines the features of the management role – [0056]. Code associated with a management role corresponds to “virtual machine”).
Regarding claim 11, Mueck teaches a first UE (user equipment) ([0020]) comprising: a transceiver; a memory; and a processor communicatively coupled to the transceiver and the memory ([0019], [0024]) and configured to: 
obtain, from multiple sources, first multi-source position information corresponding to a second UE (management processors 520 may use radio measurements (from communication chip 516) to estimate the distance between UAV 500 and other devices - [0063]); 
determine, based on the first multi-source position information, second multi-source position information corresponding to the second UE (management processors 520 may use radio measurements (from communication chip 516) to estimate the distance between UAV 500 and other devices or may receive position reports from other devices that indicate their positions - [0063]); 
identify a third UE, separate from the first UE, to which the second multi-source position information is relevant (management processors 520 may receive a signaling message from another requesting UAV that requests UAV 500 to change its management role. In some cases, the requesting UAV may request for UAV 500 to take over the requesting UAV's role in the management infrastructure – [0067]. In other examples, UAV 500 may act as the requesting UAV. For instance, UAV 500's management processors 520 may decide that another UAV should change its management role, such as for any of the reasons described above – [0071]. UAV 500 may play the role of the requesting UAV. For instance, UAV 500's management processors 520 may identify a triggering condition for requesting nearby UAVs to join the management infrastructure – [0077]. “Nearby” UAVs teaches “multi-source position information is relevant”); and 
{send migration information to the third UE, the migration information comprising an identifier of the second UE and comprising the first multi-source position information, or the second multi-source position information, or a combination thereof}.
Mueck fails to teach to send migration information to the third UE, the migration information comprising an identifier of the second UE and comprising the first multi-source position information, or the second multi-source position information, or a combination thereof.
However, Turek teaches  to send migration information to the third UE, the migration information comprising an identifier of the second UE and comprising the first multi-source position information, or the second multi-source position information, or a combination thereof (The transceiver 260 is configured to enable the tracking subsystem 216 to provide the list of known vehicles and corresponding safety driving model compliance status, to another AV system of another vehicle 120. The sharing may be executed using Vehicle-to-Vehicle (V2V) communications. In this way, the AV 110 can leverage information about high safety risk vehicles – [0069]. This list may include information such as the other vehicle's position and identification number – [0025]).
It would have been obvious before the effective filing date to a person with ordinary skill in the art to incorporate features taught by Turek in Mueck to reduce risk of accident in an system with autonomous vehicle.
Regarding claim 12,  Mueck in view of Turek teaches claim 11 and further teaches wherein the processor is configured to make a relevance cessation determination that the first UE is ceasing, has ceased, or is expected to cease meeting one or more relevance criteria associated with the second UE, and wherein the processor is configured to send the migration information to the third UE in response to the relevance cessation determination (In another example, the requesting UAV may transmit the signaling message because it has determined that it has moved too far from the other management infrastructure nodes or target devices… For example, the requesting UAV may determine that it cannot serve all of the terminal devices around it (e.g., that demand is too high) – [0064]).
Regarding claim 13,  Mueck in view of Turek teaches claim 12 and further teaches wherein the one or more relevance criteria comprise a geographic area presently containing the second UE or expected to contain the second UE in the future (In another example, the requesting UAV may transmit the signaling message because it has determined that it has moved too far from the other management infrastructure nodes or target devices… For example, the requesting UAV may determine that it cannot serve all of the terminal devices around it (e.g., that demand is too high) – [0064]).
Regarding claim 14,  Mueck in view of Turek teaches claim 13 and further teaches wherein the geographic area has a perimeter defined relative to the second UE ([0085], [0086]).
Regarding claim 15,  Mueck in view of Turek teaches claim 12 and further teaches wherein the one or more relevance criteria comprise a range from the first UE to the second UE (In another example, the requesting UAV may transmit the signaling message because it has determined that it has moved too far from the other management infrastructure nodes or target devices…  – [0064]). 
Regarding claim 16,  Mueck in view of Turek teaches claim 11 and further teaches wherein the processor is configured to identify the third UE based on a first relative location of the second UE and the third UE, or a second relative location of the first UE and the third UE, or a combination thereof (management processors 520 may use radio measurements (from communication chip 516) to estimate the distance between UAV 500 and other devices - [0063]. The requesting UAV may transmit a signaling message that requests nearby UAVs to join the management infrastructure – [0074]).
Regarding claim 17,  Mueck in view of Turek teaches claim 11 and further teaches wherein the processor is configured to identify the third UE based on an expected relative location of the first UE and the third UE (management processors 520 may use radio measurements (from communication chip 516) to estimate the distance between UAV 500 and other devices - [0063]. The requesting UAV may transmit a signaling message that requests nearby UAVs to join the management infrastructure – [0074]).
Regarding claim 18,  Mueck in view of Turek teaches claim 11 and further teaches wherein the processor is configured to send a request for interest in receiving the migration information (the requesting UAV may request for UAV 500 to take over the requesting UAV's role in the management infrastructure – [0067]. In other examples, UAV 500 may act as the requesting UAV. For instance, UAV 500's management processors 520 may decide that another UAV should change its management role, such as for any of the reasons described above – [0071]. UAV 500 may play the role of the requesting UAV. For instance, UAV 500's management processors 520 may identify a triggering condition for requesting nearby UAVs to join the management infrastructure – [0077]) and wherein the processor is configured to identify the third UE based on a response from the third UE to the request (management processors 520 may generate and transmit a signaling message response that replies to the requesting UAV's signaling message. Management processors 520 may then exchange further signaling with the requesting UAV and, based on that further signaling, may select the management role for UAV 500 to assume. In one example, the requesting UAV may specify a management role that UAV 500 should assume – [0075]).
Regarding claim 19,  Mueck in view of Turek teaches claim 11 and further teaches wherein the processor is configured to determine the second multi-source position information by combining different portions of the first multi-source position information (management processors 520 may use radio measurements (from communication chip 516) to estimate the distance between UAV 500 and other devices or may receive position reports from other devices that indicate their positions - [0063]) by combining different portions of the first multi-source position information by implementing a virtual machine (each management role (e.g., NM, DM, EM, or NE) may have a predefined set of features unique to it. The specific features may depend on how the network provider decides to implement its management infrastructure – [0055]. Management processors 520 may retrieve the program code that defines the features of the management role – [0056]. Code associated with a management role corresponds to “virtual machine”).
Regarding claim 22, Mueck teaches a first UE (user equipment) ([0020])  comprising:
means for obtaining, from multiple sources, first multi-source position information corresponding to a second UE (management processors 520 may use radio measurements (from communication chip 516) to estimate the distance between UAV 500 and other devices - [0063]);
means for determining, based on the first multi-source position information, second multi- source position information corresponding to the second UE (management processors 520 may use radio measurements (from communication chip 516) to estimate the distance between UAV 500 and other devices or may receive position reports from other devices that indicate their positions - [0063]); 
means for identifying a third UE, separate from the first UE, to which the second multi- source position information is relevant (management processors 520 may receive a signaling message from another requesting UAV that requests UAV 500 to change its management role. In some cases, the requesting UAV may request for UAV 500 to take over the requesting UAV's role in the management infrastructure – [0067]. In other examples, UAV 500 may act as the requesting UAV. For instance, UAV 500's management processors 520 may decide that another UAV should change its management role, such as for any of the reasons described above – [0071]. UAV 500 may play the role of the requesting UAV. For instance, UAV 500's management processors 520 may identify a triggering condition for requesting nearby UAVs to join the management infrastructure – [0077]. “Nearby” UAVs teaches “multi-source position information is relevant”); and 
{means for sending migration information to the third UE migration information comprising an identifier of the second UE and comprising the first multi-source position information, or the second multi-source position information, or a combination thereof}.
Mueck fails to teach means for sending migration information to the third UE migration information comprising an identifier of the second UE and comprising the first multi-source position information, or the second multi-source position information, or a combination thereof.
However, Turek teaches means for sending migration information to the third UE migration information comprising an identifier of the second UE and comprising the first multi-source position information, or the second multi-source position information, or a combination thereof (The transceiver 260 is configured to enable the tracking subsystem 216 to provide the list of known vehicles and corresponding safety driving model compliance status, to another AV system of another vehicle 120. The sharing may be executed using Vehicle-to-Vehicle (V2V) communications. In this way, the AV 110 can leverage information about high safety risk vehicles – [0069]. This list may include information such as the other vehicle's position and identification number – [0025]).
It would have been obvious before the effective filing date to a person with ordinary skill in the art to incorporate features taught by Turek in Mueck to reduce risk of accident in an system with autonomous vehicle.
Regarding claim 23,  Mueck in view of Turek teaches claim 22 and further teaches further comprising means for making a relevance cessation determination that the first UE is ceasing, has ceased, or is expected to cease meeting one or more relevance criteria associated with the second UE, wherein the means for sending the migration information are for sending the migration information to the third UE in response to the relevance cessation determination (In another example, the requesting UAV may transmit the signaling message because it has determined that it has moved too far from the other management infrastructure nodes or target devices… For example, the requesting UAV may determine that it cannot serve all of the terminal devices around it (e.g., that demand is too high) – [0064]). 
Regarding claim 24,  Mueck in view of Turek teaches claim 23 and further teaches wherein the one or more relevance criteria comprise a geographic area presently containing the second UE or expected to contain the second UE in the future (In another example, the requesting UAV may transmit the signaling message because it has determined that it has moved too far from the other management infrastructure nodes or target devices… For example, the requesting UAV may determine that it cannot serve all of the terminal devices around it (e.g., that demand is too high) – [0064]).
Regarding claim 26, Mueck teaches a non-transitory, processor-readable storage medium of a first UE (user equipment) comprising processor-readable instructions ([0019], [0024]) to cause a processor of the first UE to: 
obtain, from multiple sources, first multi-source position information corresponding to a second UE  (management processors 520 may use radio measurements (from communication chip 516) to estimate the distance between UAV 500 and other devices - [0063]); 
determine, based on the first multi-source position information, second multi-source position information corresponding to the second UE (management processors 520 may use radio measurements (from communication chip 516) to estimate the distance between UAV 500 and other devices or may receive position reports from other devices that indicate their positions - [0063]);; 
identify a third UE, separate from the first UE, to which the second multi-source position information is relevant (management processors 520 may receive a signaling message from another requesting UAV that requests UAV 500 to change its management role. In some cases, the requesting UAV may request for UAV 500 to take over the requesting UAV's role in the management infrastructure – [0067]. In other examples, UAV 500 may act as the requesting UAV. For instance, UAV 500's management processors 520 may decide that another UAV should change its management role, such as for any of the reasons described above – [0071]. UAV 500 may play the role of the requesting UAV. For instance, UAV 500's management processors 520 may identify a triggering condition for requesting nearby UAVs to join the management infrastructure – [0077]. “Nearby” UAVs teaches “multi-source position information is relevant”); and 
{send migration information to the third UE, the migration information comprising an identifier of the second UE and comprising the first multi-source position information, or the second multi-source position information, or a combination thereof}.
Mueck fails to teach to send migration information to the third UE, the migration information comprising an identifier of the second UE and comprising the first multi-source position information, or the second multi-source position information, or a combination thereof.
However, Turek teaches  to send migration information to the third UE, the migration information comprising an identifier of the second UE and comprising the first multi-source position information, or the second multi-source position information, or a combination thereof (The transceiver 260 is configured to enable the tracking subsystem 216 to provide the list of known vehicles and corresponding safety driving model compliance status, to another AV system of another vehicle 120. The sharing may be executed using Vehicle-to-Vehicle (V2V) communications. In this way, the AV 110 can leverage information about high safety risk vehicles – [0069]. This list may include information such as the other vehicle's position and identification number – [0025]).
It would have been obvious before the effective filing date to a person with ordinary skill in the art to incorporate features taught by Turek in Mueck to reduce risk of accident in an system with autonomous vehicle.
Regarding claim 27,  Mueck in view of Turek teaches claim 26 and further teaches to make a relevance cessation determination that the first UE is ceasing, has ceased, or is expected to cease meeting one or more relevance criteria associated with the second UE, wherein the processor-readable instructions to cause the processor to send the migration information comprise processor-readable instructions to cause the processor to send the migration information to the third UE in response to the relevance cessation determination (In another example, the requesting UAV may transmit the signaling message because it has determined that it has moved too far from the other management infrastructure nodes or target devices… For example, the requesting UAV may determine that it cannot serve all of the terminal devices around it (e.g., that demand is too high) – [0064]). 
Regarding claim 28,  Mueck in view of Turek teaches claim 27 and further teaches wherein the one or more relevance criteria comprise a geographic area presently containing the second UE or expected to contain the second UE in the future (In another example, the requesting UAV may transmit the signaling message because it has determined that it has moved too far from the other management infrastructure nodes or target devices… For example, the requesting UAV may determine that it cannot serve all of the terminal devices around it (e.g., that demand is too high) – [0064]).

Claims 9 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Mueck in view of over Turek and further in view of Ratasuk et al. (US 2022/0191819, hereinafter Ratasuk)
Regarding claim 9,  Mueck in view of Turek teaches claim 1 and - further teaches wherein the migration information comprises: the second multi-source position information (The transceiver 260 is configured to enable the tracking subsystem 216 to provide the list of known vehicles and corresponding safety driving model compliance status, to another AV system of another vehicle 120. The sharing may be executed using Vehicle-to-Vehicle (V2V) communications. In this way, the AV 110 can leverage information about high safety risk vehicles – [0069]. This list may include information such as the other vehicle's position and identification number – [0025])) and a confidence in the second multi-source position information; or a velocity of the second UE; or a signal reception history of signals received from the second UE; or a location history of the second UE; or a combination thereof.
The combination fails to teach a confidence in the second multi-source position information; or a velocity of the second UE; or a signal reception history of signals received from the second UE; or a location history of the second UE; or a combination thereof.
However, the examiner submits that providing position information with a confidence is well known in the art. For example, Ratasuk teaches “the transmitting of the location information may further include transmitting the location information with confidence level information” ([0009])
It would have been obvious before the effective filing date to a person with ordinary skill in the art to incorporate features taught by Ratasuk in Turek in view of Mueck to better reducing risk by considering error level of the positional information.
Regarding claim 21,  Mueck in view of Turek teaches claim 11 and - further teaches wherein the migration information comprises: the second multi-source position information (The transceiver 260 is configured to enable the tracking subsystem 216 to provide the list of known vehicles and corresponding safety driving model compliance status, to another AV system of another vehicle 120. The sharing may be executed using Vehicle-to-Vehicle (V2V) communications. In this way, the AV 110 can leverage information about high safety risk vehicles – [0069]. This list may include information such as the other vehicle's position and identification number – [0025])) and a confidence in the second multi-source position information; or a velocity of the second UE; or a signal reception history of signals received from the second UE; or a location history of the second UE; or a combination thereof.
The combination fails to teach a confidence in the second multi-source position information; or a velocity of the second UE; or a signal reception history of signals received from the second UE; or a location history of the second UE; or a combination thereof.
However, the examiner submits that providing position information with a confidence is well known in the art. For example, Ratasuk teaches “the transmitting of the location information may further include transmitting the location information with confidence level information” ” ([0009])
It would have been obvious before the effective filing date to a person with ordinary skill in the art to incorporate features taught by Ratasuk in Turek in view of Mueck to better reducing risk by considering error level of the positional information.

Allowable Subject Matter
Claims 20 and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 10, 2022 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 Applicant argues “Mueck in view of Turek fails to teach or suggest sending the migration information to the third UE (pages 9-10). 
The Examiner respectfully disagrees. Turek teaches “The transceiver 260 is configured to enable the tracking subsystem 216 to provide the list of known vehicles and corresponding safety driving model compliance status, to another AV system of another vehicle 120. The sharing may be executed using Vehicle-to-Vehicle (V2V) communications. In this way, the AV 110 can leverage information about high safety risk vehicles ([0069]). This list may include information such as the other vehicle's position and identification number  ([0025]). Clearly Turek teaches sending the migration information comprising an identifier of the second UE and comprising the first multi-source position information, or the second multi-source position information, or a combination thereof as required by claim 1. 
Since both Mueck and Turek’s systems involve autonomous vehicle, and Turek features allow reduction of risk of collision (see Turek abstract), therefore it is obvious to combine.
Arguments against claims 2-19, 21-24, 26-28 rely on the same reason above, therefore, are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642